DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of A1 and B1 in the reply filed on 08/31/2022 is acknowledged.
Claims 8-13, 30, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2022.

Priority
This application claims priority to U.S. Provisional Application No. 62/857,710 filed on 06/05/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/03/2020, 03/02/2022, and 05/12/2022 were filed on or after the filing date of this application on 06/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Applicant is advised that should claim 15 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). For the purpose of this Office Action, the Office has considered claim 23 to depend from claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a current sensing circuit configured to generate…the laser drive signal”. Claim 1 recites “a laser driver configured to generate a laser drive signal”. Accordingly, claim 3 is indefinite because it is unclear which component generates the laser drive signal. Claim 18 contains similar language creating the same issue with regards to claim 17.
For the purpose of this Office Action, the Office will interpret claim 3 to recite “a current sensing circuit configured to generate and adjust the feedback control signal as a function of a sense voltage formed across the sense resistance when the laser drive signal flows through the sense resistance”. 
Claims 4-7 are indefinite based on their dependence from claim 3 and claims 19-21 are indefinite based on their dependence from claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15, 17, 23, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolz (US 2015/0053163), hereafter Bolz.

Regarding claim 1, Bolz discloses an electronic device (Title; Fig. 2), comprising: a plurality of laser emitters (Fig. 2 elements 11-14); a laser driver (Fig. 2 elements 15 and 16) configured to generate a laser drive signal based upon a feedback control signal (Fig. 2 element Rs and Isens); a steering circuit configured to selectively steer the laser drive signal to a different selected one of the plurality of laser emitters and prevent the laser drive signal from being steered to non-selected ones of the plurality of laser emitters, during each time period of a plurality of time periods (Fig. 2 elements T4-T7; [0032]); and control circuitry configured to sense a magnitude of a current of the laser drive signal (Fig. 2 element Rs; [0033]) and to generate the feedback control signal based thereupon (Fig. 2 element Isens; [0033]), the feedback control signal being generated so as to cause the laser driver to generate the laser drive signal as having a current with a substantially constant magnitude ([0034]).
Regarding claims 15 and 23, Bolz further discloses the laser driver comprises a DC-DC converter (Fig. 2 element 15; [0030] refers to element 15 as “a conventional boost converter”. “Boost” or “step-up” converters are well known DC-DC converters).
Regarding claim 17, Bolz discloses an electronic device (Title; Fig. 2), comprising: a laser driver (Fig. 2 elements 15 and 16) configured to generate a laser drive signal based upon a feedback control signal (Fig. 2 elements Rs and Isens); a steering circuit configured to selectively steer the laser drive signal to a different selected one of a plurality of outputs and prevent the laser drive signal from being steered to non-selected ones of the plurality of outputs, during each of a plurality of time periods (Fig. 2 elements T4-T7; [0032]); and control circuitry configured to sense a magnitude of a current of the laser drive signal (Fig. 2 element Rs; [0033]) and to generate the feedback control signal based thereupon (Fig. 2 element Isens; [0033]), the feedback control signal being generated so as to cause the laser driver to generate the laser drive signal as having a current with a substantially constant magnitude ([0034]).
Regarding claim 27, Bolz discloses an electronic device (Title; Fig. 2), comprising: a plurality of laser emitters (Fig. 2 elements 11-14); a laser driver configured to generate a laser drive signal based upon a feedback control signal (Fig. 2 elements 15 and 16); a steering circuit configured to selectively steer the laser drive signal to a different one of the plurality of laser emitters, during each of a plurality of time periods (Fig. 2 elements T4-T7; [0032]); and control circuitry configured to sense the laser drive signal (Fig. 2 element RS; [0033]) and, based on the sensed laser drive signal, generate a feedback control signal so as to cause the laser driver to generate the laser drive signal as having a current with a substantially constant magnitude (Fig. 2 element Isens; [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 14, 22, 24-26, 28, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bolz.
Regarding claim 2, Bolz further discloses the plurality of laser emitters are carried within the electronic device such that each of the plurality of laser emitters has a different field of view ([0013] the field of view of each emitter is limited to the associated individual laser spark plug). Bolz does not explicitly disclose wherein the steering circuit selects ones of the plurality of laser emitters that do not have immediately adjacent fields of view during successive time periods. However, the Office takes Official Notice that radial engines with an odd number of cylinders are well known in the art. Furthermore, one common firing order is 1-3-5-7-2-4-6. This firing order necessarily results in the steering circuit selects ones of the plurality of laser emitters that do not have immediately adjacent fields of view during successive time periods. The advantage is to allow the pumping laser device to be used in a more diverse set of products. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bolz with wherein the steering circuit selects ones of the plurality of laser emitters that do not have immediately adjacent fields of view during successive time periods since 7 cylinder radial engines with a firing order of 1-3-5-7-2-4-6 are known in the art and allowing the device to operate in this manners increases the number of products the device may be used in.
Regarding claim 14, Bolz does not explicitly disclose the steering circuit selects non- physically adjacent ones of the plurality of laser emitters during successive time periods. However, Bolz discloses selectively steering the drive signal to different field of view limited by individual spark plugs ([0013]). Additionally, the Office takes Official Notice that radial engines with an odd number of cylinders using a common firing order of 1-3-5-7-2-4-6 are well known in the art. This firing order necessarily results in the steering circuit selects ones of the plurality of laser emitters that do not have immediately adjacent fields of view during successive time periods. The advantage of operating the device in this manner is that it increases the number of products the device may be used in. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bolz with the steering circuit selects non- physically adjacent ones of the plurality of laser emitters during successive time periods since 7 cylinder radial engines with a firing order of 1-3-5-7-2-4-6 are known in the art and allowing the device to operate in this manners increases the number of products the device may be used in.
Regarding claim 22, Bolz does not explicitly disclose the steering circuit selects non- physically adjacent ones of the plurality of laser emitters during successive time periods. However, Bolz discloses selectively steering the drive signal to different field of view limited by individual spark plugs ([0013]). Additionally, the Office takes Official Notice that radial engines with an odd number of cylinders using a common firing order of 1-3-5-7-2-4-6 are well known in the art. This firing order necessarily results in the steering circuit selects ones of the plurality of laser emitters that do not have immediately adjacent fields of view during successive time periods. The advantage of operating the device in this manner is that it increases the number of products the device may be used in. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bolz with the steering circuit selects non- physically adjacent ones of the plurality of laser emitters during successive time periods since 7 cylinder radial engines with a firing order of 1-3-5-7-2-4-6 are known in the art and allowing the device to operate in this manners increases the number of products the device may be used in.
Regarding claim 24, Bolz discloses a method (Title; Fig. 2), comprising: generating a laser drive signal (Fig. 2 element Vout); selectively steering the laser drive signal to a different selected one of a plurality of laser emitters, while preventing the laser drive signal from being steered to non-selected ones of the plurality of laser emitters, during each of a plurality of time periods (Fig. 2 elements T4-T7; [0032]); sensing a magnitude of a current of the laser drive signal (Fig. 2 element Rs and Isens; [0033]); and adjusting the generation of the laser drive signal based upon the sensed magnitude so that the current of the laser drive signal has a substantially constant magnitude ([0034]). Bolz does not explicitly disclose selectively steering the laser drive signal that does not have an immediately adjacent field of view to an immediately previously selected one of the plurality of laser emitters. However, Bolz discloses selectively steering the drive signal to different field of view limited by individual spark plugs ([0013]). Additionally, the Office takes Official Notice that radial engines with an odd number of cylinders using a common firing order of 1-3-5-7-2-4-6 are well known in the art. This firing order necessarily results in the steering circuit selects ones of the plurality of laser emitters that do not have immediately adjacent fields of view during successive time periods. The advantage of operating the device in this manner is that it increases the number of products the device may be used in. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bolz with wherein the steering circuit selects ones of the plurality of laser emitters that do not have immediately adjacent fields of view during successive time periods since 7 cylinder radial engines with a firing order of 1-3-5-7-2-4-6 are known in the art and allowing the device to operate in this manners increases the number of products the device may be used in.
Regarding claim 25, Bolz further discloses the magnitude of the current of the laser drive signal is sensed by measuring a voltage drop across a sense resistor that results from the laser drive signal flowing through the sense resistor (Fig. 2 element Rs; [0033]-[0034]).
Regarding claim 26, Bolz, in a different embodiment, further discloses the generation of the laser drive signal is adjusted based upon a comparison of the voltage drop across the sense resistor to a reference voltage (Fig. 3 element Rs, Reg_I, and Vref_I). The advantage is to allow for linear current regulation ([0039]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Bolz with the generation of the laser drive signal is adjusted based upon a comparison of the voltage drop across the sense resistor to a reference voltage as disclosed in another embodiment of Bolz in order to provide linear current regulation.
Regarding claim 28, Bolz further discloses the plurality of laser emitters each have a different field of view ([0013] the field of view of each emitter is limited to the associated individual laser spark plug). Bolz does not explicitly disclose the steering circuit selects ones of the plurality of laser emitters that do not have immediately adjacent fields of view during successive time periods. However, the Office takes Official Notice that radial engines with an odd number of cylinders are well known in the art. Furthermore, one common firing order is 1-3-5-7-2-4-6. This firing order necessarily results in the steering circuit selects ones of the plurality of laser emitters that do not have immediately adjacent fields of view during successive time periods. The advantage is to allow the pumping laser device to be used in a more diverse set of products. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bolz with wherein the steering circuit selects ones of the plurality of laser emitters that do not have immediately adjacent fields of view during successive time periods since 7 cylinder radial engines with a firing order of 1-3-5-7-2-4-6 are known in the art and allowing the device to operate in this manners increases the number of products the device may be used in.
Regarding claim 32, Bolz discloses an electronic device (Title; Fig. 2), comprising: a laser driver (Fig. 2 elements 15 and 16) configured to generate a laser drive signal based upon a feedback control signal (Fig. 2 element Isens); a steering circuit configured to selectively steer the laser drive signal to different selected ones of a plurality of outputs and prevent the laser drive signal from being steered to non-selected ones of the plurality of outputs, during each of a plurality of successive time periods (Fig. 2 elements T4-T7; [0032]); and control circuitry configured to generate the feedback control signal so as to cause the laser driver to generate the laser drive signal as having a current with a substantially constant magnitude (Fig. 2 element Isens; [0034]). Bolz does not explicitly disclose the selected ones are non-physically adjacent. However, Bolz discloses selectively steering the drive signal to different field of view limited by individual spark plugs ([0013]). Additionally, the Office takes Official Notice that radial engines with an odd number of cylinders using a common firing order of 1-3-5-7-2-4-6 are well known in the art. This firing order necessarily results in the steering circuit selects ones of the plurality of laser emitters that do not have immediately adjacent fields of view during successive time periods. The advantage of operating the device in this manner is that it increases the number of products the device may be used in. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bolz with the steering circuit selects non- physically adjacent ones of the plurality of laser emitters during successive time periods since 7 cylinder radial engines with a firing order of 1-3-5-7-2-4-6 are known in the art and allowing the device to operate in this manners increases the number of products the device may be used in.
Regarding claim 35, Bolz further discloses the steering circuit comprises a first plurality of switches, each switch of the first plurality thereof being coupled to a different one of the plurality of outputs (Fig. 2 elements T4-T7).

Claims 3-5, 7, 18-21, 29, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bolz in view of Crawford et al. (US 6087811), hereafter Crawford. 
Regarding claim 3, Bolz further disclsoes a current sensing circuit configured to generate and adjust the laser drive signal as a function of a sense voltage formed across the sense resistance when the laser drive signal flows through the sense resistance (Fig. 2 element Rs and Isens; [0033]-[0034]). Bolz does not explicitly disclose the plurality of laser emitters are coupled between the steering circuit and ground; and wherein the control circuitry comprises: a sense resistance coupled between the laser driver and steering circuit. However, Crawford discloses a load1 (Fig. 2 element 230) coupled between a switch2 (Fig. 2 element 240) and ground (Fig. 2 unlabeled ground); and a current sensing circuit (Fig. 2 element 260) coupled between the driving circuit (Fig. 2 element 210) and the switch (Fig. 2 element 240) and configured to generate and adjust the drive signal (Fig. 2 element 212 is shown to be adjusted by elements 252 and 262 created by element 260). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bolz with the plurality of laser emitters are coupled between the steering circuit and ground; and wherein the control circuitry comprises: a sense resistance coupled between the laser driver and steering circuit, since Crawford discloses a similar circuit with a high side configuration and the Court has held that substituting one known configuration for another known configuration to obtain predictable results3 or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success requires only ordinary skill in the art4.  
Regarding claim 4, Bolz, in a different embodiment, further discloses the current sensing circuit is configured to compare the sense voltage to a reference voltage and to generate and adjust the laser drive signal based upon the comparison (Fig. 3 element Rs, Reg_I, and Vref_I). The advantage is to allow for linear current regulation ([0039]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Bolz in view of Crawford with the current sensing circuit is configured to compare the sense voltage to a reference voltage and to generate and adjust the laser drive signal based upon the comparison as disclosed in another embodiment of Bolz in order to provide linear current regulation.
Regarding claim 5, Bolz further discloses the steering circuit comprises a first plurality of switches (Fig. 2 elements T4-T7); and wherein each of the plurality of laser emitters has an output terminal coupled to ground (Fig. 2 element Ground). Bolz does not explicitly disclose each switch of the first plurality thereof being coupled between an input terminal of a different one of the plurality of laser emitters and a first node. However, Crawford discloses a switch coupled between an input terminal of a load and a first node (Fig. 2 shows element 240 connected to an unlabeled node (i.e. the black dot) and the input of 230). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Bolz in view of Crawford with each switch of the first plurality thereof being coupled between an input terminal of a different one of the plurality of laser emitters, since Crawford discloses a similar circuit with the switch in a high side configuration and for the same reasons as outlined with respect to claim 3.
Regarding claim 7, Bolz further discloses the sense resistance comprises a sense resistor (Fig. 2 element Rs).
Regarding claim 18, Bolz further discloses the control circuitry comprises: a sense resistance (Fig. 2 element Rs) and a current sensing circuit configured to generate and adjust the laser drive signal as a function of a sense voltage formed across the sense resistance when the laser drive signal flows through the sense resistance (Fig. 2 element Rs and Isens; [0033]-[0034]). Bolz coupled the sense resistance coupled between the laser driver and steering circuit. However, Crawford discloses a current sensing circuit (Fig. 2 element 260) coupled between the driving circuit (Fig. 2 element 210) and the switch (Fig. 2 element 240) and configured to generate and adjust the drive signal (Fig. 2 element 212 is shown to be adjusted by elements 252 and 262 created by element 260). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bolz with the sense resistance coupled between the laser driver and steering circuit, since Crawford discloses a similar circuit with a high side configuration and the Court has held that substituting one known configuration for another known configuration to obtain predictable results5 or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success requires only ordinary skill in the art6.
Regarding claim 19, Bolz, in a different embodiment, further discloses the current sensing circuit is configured to compare the sense voltage to a reference voltage and to generate and adjust the laser drive signal based upon the comparison (Fig. 3 element Rs, Reg_I, and Vref_I). The advantage is to allow for linear current regulation ([0039]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Bolz in view of Crawford with the current sensing circuit is configured to compare the sense voltage to a reference voltage and to generate and adjust the laser drive signal based upon the comparison as disclosed in another embodiment of Bolz in order to provide linear current regulation.
Regarding claim 20, Bolz further discloses the steering circuit comprises a first plurality of switches (Fig. 2 elements T4-T7); and wherein each of the plurality of laser emitters has an output terminal coupled to ground (Fig. 2 element Ground). Bolz does not explicitly disclose each switch of the first plurality thereof being coupled between an input terminal of a different one of the plurality of laser emitters and a first node. However, Crawford discloses a switch coupled between an input terminal of a load and a first node (Fig. 2 shows element 240 connected to an unlabeled node (i.e. the black dot) and the input of 230). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Bolz in view of Crawford with each switch of the first plurality thereof being coupled between an input terminal of a different one of the plurality of laser emitters, since Crawford discloses a similar circuit with the switch in a high side configuration and for the same reasons as outlined with respect to claim 18.
Regarding claim 21, Bolz further discloses the sense resistance comprises a sense resistor (Fig. 2 element Rs).
Regarding claim 29, Bolz further discloses a current sensing circuit configured to generate and adjust the laser drive signal as a function of a sense voltage formed across the sense resistance when the laser drive signal flows through the sense resistance (Fig. 2 element Rs and Isens; [0033]-[0034]). Bolz, in a different embodiment, further discloses the current sensing circuit is configured to compare the sense voltage to a reference voltage and to generate and adjust the laser drive signal based upon the comparison (Fig. 3 element Rs, Reg_I, and Vref_I). The advantage is to allow for linear current regulation ([0039]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bolz with the current sensing circuit is configured to compare the sense voltage to a reference voltage and to generate and adjust the laser drive signal based upon the comparison as disclosed in another embodiment of Bolz in order to provide linear current regulation. Bolz does not explicitly disclose the plurality of laser emitters are coupled between the steering circuit and ground; and wherein the control circuitry comprises: a sense resistance coupled between the laser driver and steering circuit. However, Crawford discloses a load7 (Fig. 2 element 230) coupled between a switch8 (Fig. 2 element 240) and ground (Fig. 2 unlabeled ground); and a current sensing circuit (Fig. 2 element 260) coupled between the driving circuit (Fig. 2 element 210) and the switch (Fig. 2 element 240) and configured to generate and adjust the drive signal (Fig. 2 element 212 is shown to be adjusted by elements 252 and 262 created by element 260). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bolz with the plurality of laser emitters are coupled between the steering circuit and ground; and wherein the control circuitry comprises: a sense resistance coupled between the laser driver and steering circuit, since Crawford discloses a similar circuit with a high side configuration and the Court has held that substituting one known configuration for another known configuration to obtain predictable results9 or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success requires only ordinary skill in the art10.
Regarding claim 33, Bolz further discloses the control circuitry comprises: a sense resistance (Fig. 2 element Rs) and a current sensing circuit configured to generate and adjust the laser drive signal as a function of a sense voltage formed across the sense resistance when the laser drive signal flows through the sense resistance (Fig. 2 element Rs and Isens; [0033]-[0034]). Bolz coupled the sense resistance coupled between the laser driver and steering circuit. However, Crawford discloses a current sensing circuit (Fig. 2 element 260) coupled between the driving circuit (Fig. 2 element 210) and the switch (Fig. 2 element 240) and configured to generate and adjust the drive signal (Fig. 2 element 212 is shown to be adjusted by elements 252 and 262 created by element 260). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bolz with the sense resistance coupled between the laser driver and steering circuit, since Crawford discloses a similar circuit with a high side configuration and the Court has held that substituting one known configuration for another known configuration to obtain predictable results11 or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success requires only ordinary skill in the art12.
Regarding claim 34, Bolz, in a different embodiment, further discloses the current sensing circuit is configured to compare the sense voltage to a reference voltage and to generate and adjust the laser drive signal based upon the comparison (Fig. 3 element Rs, Reg_I, and Vref_I). The advantage is to allow for linear current regulation ([0039]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Bolz in view of Crawford with the current sensing circuit is configured to compare the sense voltage to a reference voltage and to generate and adjust the laser drive signal based upon the comparison as disclosed in another embodiment of Bolz in order to provide linear current regulation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bolz in view of Crawford, as applied to claim 5, in further view of Mangano et al. (US 2003/0039280 A1), hereafter Mangano. 
Regarding claim 6, Bolz in view of Crawford do not explicitly disclose the steering circuit further comprises a second plurality of switches, each switch of the second plurality thereof being coupled between the input terminal and the output terminal of a different one of the plurality of laser emitters; wherein the first plurality of switches and second plurality of switches are operated so that a switch of the first plurality of switches coupled to an input terminal of a currently selected one of the plurality of laser emitters is closed while the currently selected one of the plurality of laser emitters is selected and so that a switch of the second plurality of switches coupled between an input terminal and output terminal of the currently selected one of the plurality of laser emitters is opened while the currently selected one of the plurality of laser emitters is selected; and wherein the first plurality of switches and second plurality of switches are operated so that switches of the first plurality of switches coupled to input terminals of non-selected ones of the plurality of laser emitters are opened while the non-selected ones of the plurality of laser emitters remain non-selected, and so that switches of the second plurality of switches coupled to the input terminals and to output terminals of the non-selected ones of the plurality of laser emitters are closed while the non-selected ones of the plurality of laser emitters remain non-selected. However, Mangano discloses the steering circuit further comprises a second plurality of switches, each switch of the second plurality thereof being coupled between the input terminal and the output terminal of a different one of the plurality of laser emitters (Fig. 6 element 632; [0058] “Drive control device 630 may include a snubber device 632 that is in parallel with laser diode source 610 and… a snubber device 633 that is series with laser diode source 610”), the first plurality of switches coupled to an input terminal of a currently selected one of the plurality of laser emitters is closed while the currently selected one of the plurality of laser emitters is selected ([0059]) and so that a switch of the second plurality of switches coupled between an input terminal and output terminal of the currently selected one of the plurality of laser emitters is opened while the currently selected one of the plurality of laser emitters is selected13 ([0058]); and wherein the first plurality of switches and second plurality of switches are operated so that switches of the first plurality of switches coupled to input terminals of non-selected ones of the plurality of laser emitters are opened while the non-selected ones of the plurality of laser emitters remain non-selected, and so that switches of the second plurality of switches coupled to the input terminals and to output terminals of the non-selected ones of the plurality of laser emitters are closed while the non-selected ones of the plurality of laser emitters remain non-selected14. The advantage is to selectively drive the desired laser ([0058]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Bolz in view of Crawford with the steering circuit further comprises a second plurality of switches, each switch of the second plurality thereof being coupled between the input terminal and the output terminal of a different one of the plurality of laser emitters; wherein the first plurality of switches and second plurality of switches are operated so that a switch of the first plurality of switches coupled to an input terminal of a currently selected one of the plurality of laser emitters is closed while the currently selected one of the plurality of laser emitters is selected and so that a switch of the second plurality of switches coupled between an input terminal and output terminal of the currently selected one of the plurality of laser emitters is opened while the currently selected one of the plurality of laser emitters is selected; and wherein the first plurality of switches and second plurality of switches are operated so that switches of the first plurality of switches coupled to input terminals of non-selected ones of the plurality of laser emitters are opened while the non-selected ones of the plurality of laser emitters remain non-selected, and so that switches of the second plurality of switches coupled to the input terminals and to output terminals of the non-selected ones of the plurality of laser emitters are closed while the non-selected ones of the plurality of laser emitters remain non-selected as disclosed by Mangano in order to selective drive the laser.
Alternatively, if it is found that “wherein the first plurality of switches and second plurality of switches are operated so that switches of the first plurality of switches coupled to input terminals of non-selected ones of the plurality of laser emitters are opened while the non-selected ones of the plurality of laser emitters remain non-selected, and so that switches of the second plurality of switches coupled to the input terminals and to output terminals of the non-selected ones of the plurality of laser emitters are closed while the non-selected ones of the plurality of laser emitters remain non-selected” is not purely functional, this limitation is not explicitly disclosed by Bolz in view of Crawford in further view of Mangano. However, the Office takes Official Notice that operating an activation switch (i.e. first switches) and a shunt switch (i.e. second switches) where the activation switch is open and the shunt switch is closed is well known in the art. The advantage is to help prevent accidental discharge of the laser should the activation switch fail. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Bolz in view of Crawford in further view of Mangano with wherein the first plurality of switches and second plurality of switches are operated so that switches of the first plurality of switches coupled to input terminals of non-selected ones of the plurality of laser emitters are opened while the non-selected ones of the plurality of laser emitters remain non-selected, and so that switches of the second plurality of switches coupled to the input terminals and to output terminals of the non-selected ones of the plurality of laser emitters are closed while the non-selected ones of the plurality of laser emitters remain non-selected as is known in the art in order to prevent accidental discharge of the laser should the activation switch fail.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bolz in view of Mark et al. (US 20140312233 A1), hereafter Mark.
Regarding claim 16, Bolz does not explicitly disclose a plurality of reflected light detectors each being respectively paired to one of the plurality of laser emitters, each reflected light detector configured to detect light emitted by its respective paired one of the plurality of laser emitters that has reflected off a target and returned to impinge upon that reflected light detector. However, Mark discloses a reflected light detector paired with a laser emitter, each reflected light detector configured to detect light emitted by its paired laser emitter that has reflected off a target and returned to imping upon that reflected light detector (Fig. 3A element 304A; Fig. 5 element 514). The advantage is to use the device to determine distances to objects ([0012]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bolz with a plurality of reflected light detectors each being respectively paired to one of the plurality of laser emitters, each reflected light detector configured to detect light emitted by its respective paired one of the plurality of laser emitters that has reflected off a target and returned to impinge upon that reflected light detector, since Mark discloses pairing a light detector with each emitter to control the emitter in order to use the device to determine distances to objects.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited. See especially, US 20140211192 A1 Fig. 3 showing first and second lasers with first and second current monitors and first and second switches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        11/05/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Equivalent to the plurality of laser emitters in Bolz.
        2 Equivalent to the steering circuit in Bolz.
        3 Here, Crawford shows a high side configuration with similar elements to the low side configuration disclosed by Bolz. Accordingly, the elements of Bolz may be predictably substituted to a high side configuration from the low side configuration, since Crawford discloses the high side configuration is also functional.
        4 In this case, the identified predictable solutions are a high side configuration for the steering circuit and sensing circuit disclosed by Crawford and a low side configuration for the steering circuit and sensing circuit as disclosed by Bolz. Accordingly, a person of ordinary skill in the art could easily select between a high side configuration and low side configuration with a reasonable expectation of success, since the prior art discloses both configurations are functional.
        5 Here, Crawford shows a high side configuration with similar elements to the low side configuration disclosed by Bolz. Accordingly, the elements of Bolz may be predictably substituted to a high side configuration from the low side configuration, since Crawford discloses the high side configuration is also functional.
        6 In this case, the identified predictable solutions are a high side configuration for the steering circuit and sensing circuit disclosed by Crawford and a low side configuration for the steering circuit and sensing circuit as disclosed by Bolz. Accordingly, a person of ordinary skill in the art could easily select between a high side configuration and low side configuration with a reasonable expectation of success, since the prior art discloses both configurations are functional.
        7 Equivalent to the plurality of laser emitters in Bolz.
        8 Equivalent to the steering circuit in Bolz.
        9 Here, Crawford shows a high side configuration with similar elements to the low side configuration disclosed by Bolz. Accordingly, the elements of Bolz may be predictably substituted to a high side configuration from the low side configuration, since Crawford discloses the high side configuration is also functional.
        10 In this case, the identified predictable solutions are a high side configuration for the steering circuit and sensing circuit disclosed by Crawford and a low side configuration for the steering circuit and sensing circuit as disclosed by Bolz. Accordingly, a person of ordinary skill in the art could easily select between a high side configuration and low side configuration with a reasonable expectation of success, since the prior art discloses both configurations are functional.
        11 Here, Crawford shows a high side configuration with similar elements to the low side configuration disclosed by Bolz. Accordingly, the elements of Bolz may be predictably substituted to a high side configuration from the low side configuration, since Crawford discloses the high side configuration is also functional.
        12 In this case, the identified predictable solutions are a high side configuration for the steering circuit and sensing circuit disclosed by Crawford and a low side configuration for the steering circuit and sensing circuit as disclosed by Bolz. Accordingly, a person of ordinary skill in the art could easily select between a high side configuration and low side configuration with a reasonable expectation of success, since the prior art discloses both configurations are functional.
        13 The Office notes that this limitation is purely functional. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
        14 The Office notes that this limitation is purely functional. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).